       Case 4:19-cv-02324 Document 23 Filed on 02/14/20 in TXSD Page 1 of 4



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MANUEL TPEZ CHAVEZ,                                 §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  § CIVIL ACTION NO. 4:19-cv-02324
                                                    §
SHAHINI CORPORATION,                                §
DBA BROOKLYN PIZZERIA,                              §
                                                    §
        Defendant.                                  §

                PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE
                           FIRST AMENDED COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 15(a), Plaintiff respectfully moves the Court

for leave to file the attached First Amended Complaint in order to add a new party as a defendant,

two new parties as plaintiffs, and to withdraw Plaintiff’s minimum wage and breach of contract

claims. Plaintiff shows the following in support:

     1. This is an action for unpaid overtime pay and minimum wages under the Fair Labor

Standards Act or, in the alternative, the Texas Minimum Wage Act, and for breach of contract.

     2. Defendant Shahini Corporation no longer owns the restaurant known as Brooklyn Pizzeria

in Richmond, Texas, that employed the Plaintiff.

     3. Defense counsel has represented to Plaintiff’s counsel that, at some point during Plaintiff’s

employment at Brooklyn Pizzeria, a corporation called Erindi, L.L.C. acquired Shahini

Corporation’s interest in the Brooklyn Pizzeria location in Richmond, Texas, and continued

substantially the same operations under the same name as before.

     4. Defense counsel has represented to Plaintiff’s counsel that Erindi, L.L.C. continues to own

the Brooklyn Pizzeria location in Richmond, Texas.
       Case 4:19-cv-02324 Document 23 Filed on 02/14/20 in TXSD Page 2 of 4



    5. Plaintiff elects to withdraw his breach of contract claim, Texas Minimum Wage Act claim,

and his minimum wage claim under the Fair Labor Standards Act, all of which resulted from a

single week of work that accounted for a small fraction of his total claim.

    6. Plaintiff is within the deadlines set forth in the Docket Control Order entered by this court

to join new parties and amend Plaintiff’s pleadings.1 (Doc. # 22.)

    7. Granting leave to file Plaintiffs’ First Amended Complaint would not unduly delay the

proceedings or prejudice any party.

    8. The current Defendant does not oppose this motion.




1
 Pursuant to the Docket Control Order, the deadline to join new parties in this action is February 14, 2020 and the
deadline for Plaintiff to amend any pleadings is March 13, 2020.


Plaintiff’s Unopposed Motion for Leave to File First Amended Complaint                           Page 2 of 4
      Case 4:19-cv-02324 Document 23 Filed on 02/14/20 in TXSD Page 3 of 4




                                          Respectfully submitted,

                                  By:     EQUAL JUSTICE CENTER

                                           /s/ Jordyn Rystrom Emmert
                                          JORDYN RYSTROM EMMERT
                                          Texas State Bar No. 24106381
                                          Southern District of Texas Federal ID No. 3150454
                                          EQUAL JUSTICE CENTER
                                          1922 Common Street
                                          Houston, Texas 77009
                                          Tel.: (832)322-7889
                                          Email: jemmert@equaljusticecenter.org

                                          CAITLIN BOEHNE
                                          Texas State Bar No. 24075815
                                          Southern District of Texas Federal ID No. 3146004
                                          Email: cboehne@equaljusticecenter.org

                                          AARON JOHNSON
                                          Texas State Bar No. 24056961
                                          Pro Hac Vice
                                          Email: ajohnson@equaljusticecenter.org

                                          EQUAL JUSTICE CENTER
                                          510 S. Congress Ave., Suite 206
                                          Austin, Texas 78704
                                          Tel.: (512) 474-0007 ext-110
                                          Fax: (512) 474-0008

                                          COUNSEL FOR PLAINTIFF




Plaintiff’s Unopposed Motion for Leave to File First Amended Complaint             Page 3 of 4
      Case 4:19-cv-02324 Document 23 Filed on 02/14/20 in TXSD Page 4 of 4




                                CERTIFICATE OF CONFERENCE

       I certify that I conferred with Defendant’s attorney, Blair Burnside, by email on February
14, 2020 and he stated that Defendant does not oppose this motion.



                                                           /s/ Caitlin Boehne
                                                           Caitlin Boehne
                                                           Attorney for Plaintiff



                                    CERTIFICATE OF SERVICE
        I hereby certify that on February 14, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

                 Blair H. Burnside
                 Anderson Burside PLLC
                 4888 Loop Central Drive, Suite 530
                 Houston, TX 77081
                 bburnside@andersonburnside.com


                                                           /s/ Caitlin Boehne
                                                           Caitlin Boehne




Plaintiff’s Unopposed Motion for Leave to File First Amended Complaint              Page 4 of 4
